       Case
        Case1:19-cr-00373-PGG
             1:19-cr-00373-PGG Document
                                Document209-2 Filed 01/27/20
                                         216 Filed  01/24/20 Page
                                                             Page 11 of
                                                                     of 11




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,                           (Sl) 19-CR-373 (PGG)

                              Plaintiff,
                                                    ORDER FOR ADMISSION PRO HAC
      v.                                            VICE

MICHAEL A VENATTI,

                              Defendant.



       The motion of MICHAEL J. PROCTOR, for admission to practice Pro Hae Vice in the

above captioned action is granted. Applicant has declared that he/she is a member in good

standing of the bar of the state of California; and that his contact information is as follows:

       Applicant's Name:       MICHAEL J. PROCTOR

       Firm Name:              DURIE TANGRI LLP

       Address:                530 Molino Street, Suite 111

       City/ State/ Zip:       Los Angeles, California 90013

       Telephone/ Fax:         (213) 922-4499 / (415) 236-6300

       Email:                  mproctor@durietangri.com

       Applicant having requested admission Pro Hae Vice to appear for all purposes as counsel

for Non-Party and Subpoenaed Person GARY S. FRANKLIN in the above entitled action;

       IT IS HEREBY ORDERED that Applicant is admitted to practice Pro Hae Vice in the

above captioned case in the United States District Court for the Southern District of New York.

All attorneys appearing before this Court are subject to the Local Rules of this Court, including




vTt•±                                          THE HONORAB    LE G. GARDEPIHL
                                               United States District Judge
                                                                                 PAUL



                                                       1
